793 F.2d 104
CINCINNATI MILACRON, LTD., Appellant,v.M/V AMERICAN LEGEND, her engines, boilers, etc., and UnitedStates Lines, Inc., Appellees.
No. 85-1183.
United States Court of Appeals,Fourth Circuit.
June 18, 1986.

1
James D. Skeen (David W. Skeen;  Constable, Alexander, Daneker & Skeen on brief) for appellant.


2
John H. West, III (Roann Nichols;  Ober, Kaler, Grimes & Shriver on brief), for appellees.


3
Prior opinion: 784 F.2d 1161.

On Petition for Rehearing

4
The appellees' petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, Chief Judge Winter, Judges Russell, Widener, Hall, Phillips, Murnaghan and Chapman voted to rehear the case in banc;  and Judges Sprouse, Ervin and Wilkinson voted against rehearing the case in banc.  A majority of judges having voted to grant rehearing in banc,


5
Judge Sneeden left the Court prior to a request for a poll on the suggestion for rehearing in banc and Judge McMillan was not entitled to vote on this issue.


6
IT IS ORDERED that rehearing in banc is granted.


7
IT IS FURTHER ORDERED that this case shall be calendared for argument at the October session of Court.


8
Entered at the direction of Judge Ervin.